DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 recite the limitation "said server" in paragraph 1 line 8.  There is insufficient antecedent basis for this limitation in the claim. Although the claim recites “server computational” and “server wallet,” “said server” is unclear of which of the previously claim server is referring to.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Mendhi et al (U.S. PG Pub No. 20200042998).
As per claim 1, Mendhi et al teach a method for supporting payments through a plurality of cryptocurrencies, wherein the plurality of cryptocurrencies comprises a stablecoin and at least one other cryptocurrency that is not a stable cryptocurrency, the method operative through a system comprising: a user computational device, a user wallet interface operated by said user computational device, a server computational device, a server wallet interface operated by said server computational device, and a computational network in communication with said user computational device and server computational device; the method comprising: communicating a payment amount to said server, requesting said payment amount from said user wallet interface by said server wallet interface; wherein said payment amount is in at least two of said plurality of cryptocurrencies, including said stablecoin and said at least one other cryptocurrency; selecting a payment through said user computational device of either said stablecoin or said at least one other cryptocurrency; and effecting payment through said user wallet interface according to said selection (see fig 2, 3, pp 0022,0036, 0038, 0040, 0041, 0042, 0046, 0047-051, 0054, 0065) .

As per claim 2, Mendhi et al teach a method, wherein said payment amount is in one or more of said plurality of cryptocurrencies and includes a network fee; wherein if said user wallet interface effects payment in said stablecoin, said fee is reduced by said server computational device than if said user wallet interface effects payment in a different cryptocurrency (see pp 0025, 0036).

see pp 0005, 0019, 0020).

As per claim 4, Mendhi et al teach a method herein said server computational device is in communication with a plurality of blockchains, wherein said server wallet interface requests payment by communicating with said user wallet interface, wherein payment is made through one of said plurality of blockchains and said server wallet interface listens to said blockchain to determine when payment is made (see pp 0045).

As per claim 5, Mendhi et al teach a method further comprising a cryptocurrency exchange for exchanging cryptocurrencies for a fiat currency, wherein said server wallet interface is operative to receive payment in a cryptocurrency other than said stablecoin and to exchange said cryptocurrency amount received through said cryptocurrency exchange for a fiat currency (see pp 0045).

As per claim 6, Mendhi et al teach a method further comprising a vendor computational device and a POS app operated by said vendor computational device, wherein said communicating said payment amount is performed by said POS app through communication between said vendor computational device and said server computational device (see 0047-0051).

As per claim 7, Mendhi et al teach a method wherein said vendor computational device comprises a vendor hardware processor configured to perform a defined set of basic operations in response to receiving a corresponding basic instruction selected from a defined native instruction set of codes; and a vendor memory for storing the codes; wherein said computer instructions comprise a first see pp 0034-0037).

As per claim 8, Mendhi et al teach a method wherein said network fee is payable in said stablecoin or in a different cryptocurrency (see pp 0052).

As per claim 9, Mendhi et al teach a method wherein if said currency being offered for payment matches said vendor requested currency, said network fee is reduced (see 0036).

As per claim 10, Mendhi et al teach a method wherein if said currency being offered for payment is said stablecoin, said fee is reduced (see 0036).

see pp 0040, 0042, 0060).

As per claim 12, Mendhi et al teach a method further comprising a vendor computational device and a POS app operated by said vendor computational device, wherein said communicating said payment amount is performed by said POS app through communication between said vendor computational device and said server computational device (see fig 1, 2).

As per claim 13-23, they disclose the same inventive concept as claims 1-13. They are therefore rejected under the same rationale.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685